FILE COPY




        BRIAN QUINN                                                              VIVIAN LONG
         Chief Justice               Court of Appeals                                Clerk

      PATRICK A. PIRTLE
            Justice                 Seventh District of Texas
       JUDY C. PARKER             Potter County Courts Building                MAILING ADDRESS:
                                                                                 P. O. Box 9540
           Justice                 501 S. Fillmore, Suite 2-A                      79105-9540

      LAWRENCE M. DOSS             Amarillo, Texas 79101-2449
           Justice                                                               (806) 342-2650
                                  www.txcourts.gov/7thcoa.aspx

                                     September 29, 2020

Honorable Steven R. Emmert                       Caleb Logan Hart
Judge, 31st District Court                       TDCJ-ID #01961094
P.O. Box 766                                     Clements Unit
Wheeler, TX 79096-0766                           9601 Spur 591
* DELIVERED VIA E-MAIL *                         Amarillo, TX 79107

RE:         Case Numbers: 07-20-00201-CV, 07-20-00202-CV, 07-20-00203-CV,
            07-20-00204-CV, 07-20-00205-CV, 07-20-00206-CV

Style:      In re Caleb Logan Hart, Relator

Dear Judge Emmert and Mr. Hart:

      The Court this day issued an opinion and judgment in the captioned causes. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                           Very truly yours,
                                                           Vivian Long
                                                           Vivian Long, Clerk

cc:        Jo Mays (DELIVERED VIA E-MAIL)